EXHIBIT 21 SUBSIDIARIES OF ePLUS ePlus Group, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Technology, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Government, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Capital, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Content Services, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Systems, inc. ePlus Systems, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Canada Company, registered in Canada, a wholly-owned subsidiary of ePlus Capital, inc. ePlus Document Systems, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Information Holdings, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Technology, inc. ePlus Government Services, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary ePlus Jamaica, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Group, inc. ePlus Iceland, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Group, inc.
